Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-18-00156-CV

                          MMM 410 BAR AND GRILL, LLC,
                                   Appellant

                                            v.

       Jose FONG, Ericka Fong, Loop 410 Development, LTD Co., and EFJFM, LLC,
                                      Appellees

                From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CI01524
                     Honorable Cathleen M. Stryker, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that appellees recover their costs of this appeal from appellant.

      SIGNED October 17, 2018.


                                             _____________________________
                                             Marialyn Barnard, Justice